Hanson, J.
The plaintiff sued for breach of contract and on a claim for embezzlement. By agreement of the parties the case was referred. On the coming in of the report of the referee, the plaintiff filed the following motion: “And now comes the plaintiff in the above entitled cause and moves that the report of the referee be resubmitted to him that he may correct a mathematical error which the said Referee madé in figuring the amount to be awarded to the *218plaintiff, to wit: that he add to the amount already found by him for the plaintiff the further sum of two hundred and forty-five dollars and seventy-two cents, being the amount actually found due the plaintiff from the said defendant, but in making up his calculation said sum was omitted by mistake in figuring up the same and that his said report may be resubmitted for said purpose and not accepted in its present form.”
The motion was granted, the report resubmitted, the amendment made, and the report as amended was accepted by the presiding Justice. To the acceptance of the report as amended the defendant excepted, and the case is before us on such exception.
Counsel also filed a petition to establish the truth of other exceptions, which on account of irregularity, and non-compliance with Rule of Court XLIII, will not require our consideration.
Recommitting a report both before and after acceptance for the purpose of correcting clerical errors and the like in the interest of justice, has been the practice since the establishment of this court, and from the order to recommit for any such purpose exceptions do nqt he. North Yarmouth v. Cumberland, 6 Maine, 21; Harris v. Seal, 23 Maine, 437; Mayberry v. Morse, 39 Maine, 107; Crooker v. Buck, 41 Maine, 359; Hickey v. Veazie, 59 Maine, 284; Fales v. Hemenway, 64 Maine, 373.
Again, it is not-urged, nor does it appear, that the defendant is aggrieved or injured by the alleged act of the presiding Justice. The facts and inferences all point to the opposite conclusion, and the entry will therefore be,

Exceptions overruled.